DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 29-31, 34, and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onac et al US 2017/0202157.
Regarding claim 15, Onac discloses a system for increasing the photosynthetic rate in a photosynthetic organism, wherein the system comprises: at least one lighting element (Onac, abstract) positioned in spaced relation to a plant to emit a photon signal onto the plant (Onac, Figure 1); a photon signal to said organism (Onac, abstract), wherein said organism is a plant chosen from gymnosperms, angiosperms and pteridophytes (Onac, ¶0038), wherein said photon signal comprises two or more independent components (Onac, abstract), wherein each of the said independent component comprises: a repetitive modulated photon pulse group, with one or more photon pulse ON durations with one or more intensities, one or more photon pulse OFF durations (Onac, ¶0020), and a wavelength (Onac, ¶0018); wherein the initiation of the ON durations of each repetitive modulated photon pulse group within each of the two or more independent components are offset (Onac, ¶0037 0039, 0063); and wherein said at least one lighting element is configured to emit said signal from said light toward said photosynthetic organism, wherein the combined effect of the two or more independent components increases the photosynthetic rate of the photosynthetic organism relative to the photosynthetic rate of the organism when exposed to a 100% constant photon emission.
Regarding claim 29, Onac further discloses a master logic controller in communication with said at least one lighting element (Onac, ¶0063), wherein said master logic controller sends commands to said at least one lighting element controlling the one or more photon pulse ON durations, one or more intensities, one or more photon pulse OFF durations, and wavelength repetitive of each modulated photon pulse group within said signal emitted from at least one lighting element.
Regarding claim 30, Onac further discloses a light emitting diode (Onac, ¶0019).
Regarding claim 31, Onac further discloses a device that induces modulation of said repetitive modulated photon pulse group (Onac, ¶0037).
Regarding claim 34, Onac further discloses at least one sensor (18), wherein said first communication device sends data from said at least one sensor to said master logic controller (Onac, ¶0061).
Regarding claim 35, Onac further discloses said master logic controller adjusts said components of each repetitive modulated photon pulse group based upon said data from said at least one sensor (Onac, ¶0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onac et al US 2017/0202157 in view of Abbott US 2015/0089867.
Regarding claims 36 and 37, Onac discloses the device of claim 34 but does not disclose an irrigation source. Abbott teaches an irrigation source/nutrient source (Abbott, ¶0025) in communication with the master logic controller (Abbott, ¶0043), wherein the irrigation source/nutrient source provides irrigation events/nutrient events based on a sensor. 

Allowable Subject Matter
Claims 17-20, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Onac discloses previously and newly claimed limitations, as discussed above. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The Applicant has disregarded the cited portions of reference and simply states that Onac does not disclose elements of the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/